Citation Nr: 1828649	
Decision Date: 05/10/18    Archive Date: 05/18/18

DOCKET NO.  00-13 240	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	Sean A. Kendall, Attorney


ATTORNEY FOR THE BOARD

T. Davis, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1964 to September 1968.  This matter originally came to the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.  

In November 2012, the Board remanded the matter for additional evidentiary development.  In an August 2013 decision, the Board denied TDIU.  The Veteran appealed the Board's decision to the U.S. Court of Appeals for Veterans Claims (Court).  While the matter was pending before the Court, in April 2014, the Veteran's attorney and a representative of VA's General Counsel filed a Joint Motion for Remand.  In an April 2014 order, the Court granted the parties' Joint Motion, vacated the Board's August 2013 decision, and remanded the matter to the Board for readjudication.  

In a November 2014 decision, the Board again denied a TDIU.  This result was again appealed to the Court, which issued a September 2016 order granting another September 2016 Joint Motion for Remand.  This order had the effect of vacating the Board's November 2014 denial and returning this issue to the Board for further consideration.  

Then in May 2017, the Board remanded the TDIU issue for a complete opinion regarding the Veteran's employability and for consideration of additional service connected abilities that were granted by an October 2015 rating decision.

The Boards notes that via October 2017 correspondence, the Veteran's representative requested a videoconference hearing. See October 2017 third party correspondence.  In April 2018, the hearing request was withdrawn.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Where the schedular rating is less than total, a total disability rating for compensation purposes may be assigned when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, or if there are two or more disabilities, there shall be at least one ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more. 38 C.F.R. § 4.16  (a) (2017). 

For the above purpose of one 60 percent disability, or one 40 percent disability in combination, the following will be considered as one disability: (1) Disabilities of one or both upper extremities, or of one or both lower extremities, including the bilateral factor, if applicable, (2) Disabilities resulting from common etiology or a single accident, (3) Disabilities affecting a single body system, e.g. orthopedic, digestive, respiratory, cardiovascular-renal, neuropsychiatric, (4) Multiple injuries incurred in action, or (5) Multiple disabilities incurred as a prisoner of war. Id.  

In January 2009, the Veteran submitted an application for entitlement to TDIU.  
Service connection is in effect for coronary artery disease associated with diabetes mellitus, rated as 60 percent disabling from July 16, 2008, and 30 percent disabling from August 1, 2012; diabetes mellitus with erectile dysfunction, rated as 10 percent disabling from May 8, 2001, and 20 percent disabling from September 19, 2002; left upper extremity diabetic peripheral neuropathy, rated as 40 percent disabling since June 2, 2017; right upper extremity diabetic peripheral neuropathy, rated as 30 percent disabling from June 2, 2017; bilateral lower extremity diabetic peripheral neuropathy, each lower extremity rated as 10 percent disabling from August 8, 2014 and 20 percent disabling from June 2, 2017; and bilateral cataracts associated with diabetes mellitus rated as 0 percent disabling from November 17, 2009.  Thus, during the relevant appeal period, the combined disability rating was 70 percent disabling from July 16, 2008, 40 percent disabling from August 1, 2012, 60 percent disabling from August 8, 2014, and 90 percent disabling from June 2, 2017.  The Veteran does not meet the schedular criteria for a TDIU under 38 C.F.R. § 4.16(a) for the period August 1, 2012 to August 7, 2014.  The Board is precluded from assigning an extraschedular TDIU in the first instance without first referring the case to VA's Director of Compensation Service.  See 38 C.F.R. § 4.16(b); Wages v. McDonald, 27 Vet. App. 233, 236 (2015).

Pursuant to the Board's May 2017 Remand, in June and July 2017, the Veteran underwent additional VA examinations to assess the effect of his service-connected disabilities on his employability.  Based on the results it was found that his diabetes related conditions, erectile dysfunction and cataracts had no functional impact on his ability to work. Also, although he has a cardiac condition, the VA examiner opined that the Veteran was able to do sedentary work.

After the issuance of the September 2017 supplemental statement of the case, the Veteran's representative submitted a December 2017 vocational assessment completed by a vocational expert from Clifford Vocational Services. See correspondence received January 2018.  The vocational expert assessed the Veteran's past educational achievements and transferable skills associated with his previous occupations.  He noted that the Veteran has chronic symptoms including pain, fatigue, and shortness of breath, as well as other physically limiting symptoms due to his service-connected disabilities. He also noted that although the Veteran has a Bachelor of Science degree; it was obtained while incarcerated, "He (the Veteran) has never utilized the skills that he may have learned while in school or in any type of substantial gainful employment application or setting." See correspondence received January 2018 at 7.  The vocational expert then pointed out that the Veteran has never held a sedentary occupation but has only performed manually intensive physical labor jobs: "Mr. Keith has a past work history which has not provided him with skills that directly transfer to alternative sedentary employment.  He has a past work history of mechanic and roofer which although are considered skilled, do not provide skills to alternative sedentary occupations.  His other occupation of labor, foundry worker and automobile detailer are considered unskilled providing no transferability to any other type of work." Id.

Finally, he opined that due to the chronic symptoms of his service-connected disabilities, obsolete education, and lack of transferable skills since at least 1988 when he was last capable of performing full-time, physically demanding substantially gainful employment, the Veteran is unable to maintain substantial gainful competitive employment on a regular and consistent basis even at the sedentary level of work. 

Accordingly, the case is REMANDED for the following action:

1. Please refer this case, including the December 2017 vocational assessment, to the Director, Compensation Service, for a determination of whether the Veteran is entitled to a TDIU on an extraschedular basis for the period beginning August 1, 2012 to August 7, 2014.

2. Thereafter, readjudicate his TDIU claim for the entire appeal period to include consideration of all evidence added to the file since the September 2017 supplemental statement of the case, including the December 2017 vocational assessment.  If the claim remains denied, issue to the Veteran and his representative a supplemental statement of the case, and afford the appropriate period of time within which to respond thereto. Thereafter, the case should be returned to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

      (CONTINUED ON NEXT PAGE)










This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




